Opinion by
Greene, Chief Justice.
The main decisive question, we think, in determining whether ■ the District Court erred in sustaining appellees’ demurrer, is ■one as to the power of a Court of Equity to review a finding of fact made by a competent tribunal. We consider the doctrine to be well established, that such a review cannot be had unless the finding is impeached for fraud or mistake. (Hosmer v. Wallace, 47 Cal. 461; Wilcox v. Jackson, 13 Pet. 469; Shipley v. Cowan, 91 U. S. 330; Moore v. Robbins, 96 U. S. 531; Quimby v. Conlan, 104 U. S. 420; Steel v. Smelting Co., 106 U. S. 450.)
Whether there was a selection of land for military purposes ■under Section 9 of the Donation Act, and whether any'part of the Bolen Donation Claim was within one mile of such a tract ■so selected, are mixed questions of law and fact. (River Bridge Co. v. Kansas P. Ry Co., 2 Otto, 318.) The Secretary of the Interior had undoubted jurisdiction to determine them. No fraud or other cause of impeaching his findings appears in the hill of complaint. True, the bill as originally framed contained several allegations of fraud, which were stricken out on motion. But the fraud so endeavored to be charged, if it ever existed, presumably supervened prior to the contest in the Land Department, and was available in appellants’ interest before the Secretary. Langford’s fraud, if any, was in 1863; Hulstein’s, in 1865; that of Brown and husband of the same dates ; and no *433■fraud has been well laid as against Hidden. All the appellees are alleged to have been parties to the contest. The allegations •of fraud, therefore, were properly stricken from the pleading ; for the Secretary must be deemed to have found no fraud. He had before him for adjudication the very subject matter here proposed to be litigated, namely, the validity of Bolen’s Donation entry, and his decision as to every question of fact involved ■could not be modified or reversed by any other tribunal in a collateral suit or proceeding, save for fraud or mistake inherent in itself. See opinion in Wingard v. Jamieson, decided at this term, and cases therein cited.
The judgment of the Court below is affirmed.
S. C. Wingard, Associate Justice.
George Turner, Associate Justice.